SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

269
CA 11-00468
PRESENT: SMITH, J.P., FAHEY, LINDLEY, AND MARTOCHE, JJ.


IN THE MATTER OF THE APPLICATION OF DONALD
SAWYER, PH.D., EXECUTIVE DIRECTOR OF CENTRAL
NEW YORK PSYCHIATRIC CENTER,
PETITIONER-RESPONDENT,

                      V                                            ORDER

MICHAEL N., RESPONDENT-APPELLANT.
(APPEAL NO. 2.)


EMMETT J. CREAHAN, DIRECTOR, MENTAL HYGIENE LEGAL SERVICE, UTICA
(JASON D. FLEMMA OF COUNSEL), FOR RESPONDENT-APPELLANT.

ERIC T. SCHNEIDERMAN, ATTORNEY GENERAL, ALBANY (MARLENE O. TUCZINSKI
OF COUNSEL), FOR PETITIONER-RESPONDENT.


     Appeal from an order of the Supreme Court, Oneida County (Anthony
F. Shaheen, J.), entered January 11, 2011. The order denied
respondent’s motion for the appointment of a psychiatric examiner.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs (see Hughes v Nussbaumer, Clarke & Velzy, 140 AD2d 988;
Chase Manhattan Bank, N.A. v Roberts & Roberts, 63 AD2d 566, 567; see
also CPLR 5501 [a] [1]).




Entered:    March 16, 2012                      Frances E. Cafarell
                                                Clerk of the Court